EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 I, Peng I-Hsiu, Chief Executive Officer of Uni Core Holdings Corporation (Company), do hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: ● the Quarterly Report on Form10-Q of the Company for the quarter ended December 31, 2013(Report) fully complies with the requirements of Section13(a)or 15(d) of the Securities Exchange Act of 1934; and ● the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: February 7, 2014 /s/ Peng I-Hsiu Peng I-Hsiu Chief Executive Officer (Principal Executive Officer)
